COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-09-306-CV


TARRANT COUNTY, TEXAS                                                  APPELLANT

                                         V.

DEBORAH L. MCQUARY                                                        APPELLEE

                                     ------------

         FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                                    OPINION

                                     ------------

                                  I. Introduction

      In one issue, Appellant Tarrant County, Texas, brings this interlocutory

appeal, asserting that the trial court erred by denying its plea to the jurisdiction.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (Vernon 2008). We

reverse and render.
                                 II. Background

      Appellee Deborah L. McQuary sued Tarrant County, alleging that it had

terminated her employment in violation of the Texas Whistleblower Act. See

Tex. Gov’t Code Ann. §§ 554.001–.010 (Vernon 2004). In its plea to the

jurisdiction, Tarrant County argued that McQuary failed to satisfy government

code section 554.006’s jurisdictional prerequisites when she failed to provide

any notice that she was alleging retaliation for whistleblowing during the

administrative appeal of her termination.        The trial court denied Tarrant

County’s plea to the jurisdiction, and this interlocutory appeal followed.

                           III. Plea to the Jurisdiction

A. Standard of Review

      A plea to the jurisdiction is a dilatory plea used to defeat a cause of action

without regard to whether the claims asserted have merit. Bland Indep. Sch.

Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000); City of Fort Worth v. Shilling,

266 S.W.3d 97, 101 (Tex. App.—Fort Worth 2008, pet. denied). The plea

challenges the trial court’s subject matter jurisdiction. Bland, 34 S.W.3d at

554. Whether the trial court had subject matter jurisdiction is a question of law

that we review de novo. Tex. Natural Res. Conservation Comm’n v. IT-Davy,

74 S.W.3d 849, 855 (Tex. 2002).




                                         2
      The plaintiff has the burden of alleging facts that affirmatively establish

the trial court’s subject matter jurisdiction.    Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 446 (Tex. 1993); Shilling, 266 S.W.3d at 101.

We construe the pleadings liberally in favor of the plaintiff, look to the pleader’s

intent, and accept the pleadings’ factual allegations as true. Tex. Dep’t of

Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). If a plea to

the jurisdiction challenges the existence of jurisdictional facts, as in this case,

we consider relevant evidence submitted by the parties that is necessary to

resolve the jurisdictional issues. Id. at 227; Bland, 34 S.W.3d at 555. The

pleadings relevant to a review of a plea to the jurisdiction include amended

petitions, the plea to the jurisdiction, and responses filed in connection with a

defendant’s plea to the jurisdiction. City of Austin v. Ender, 30 S.W.3d 590,

593 (Tex. App.—Austin 2000, no pet.).

      A trial court’s review of a plea to the jurisdiction challenging the existence

of jurisdictional facts mirrors that of a traditional motion for summary judgment.

Miranda, 133 S.W.3d at 228; Shilling, 266 S.W.3d at 101; see also Tex. R.

Civ. P. 166a(c).    The governmental unit is required to meet the summary

judgment standard of proof for its assertion that the trial court lacks jurisdiction.

Shilling, 266 S.W.3d at 101 (citing Miranda, 133 S.W.3d at 228). The plaintiff

is then required to show that there is a disputed material fact regarding the

                                         3
jurisdictional issue.   Id.   If the evidence creates a fact question regarding

jurisdiction, the trial court must deny the plea to the jurisdiction and leave its

resolution to the fact finder. Id. But if the evidence is undisputed or fails to

raise a fact question on the jurisdictional issue, the trial court rules on the plea

to the jurisdiction as a matter of law. Id.

B. Statutory Scheme

      The Whistleblower Act has a twofold purpose: (1) protecting a public

employee from retaliation by her employer when, in good faith, the employee

reports a violation of law, and (2) securing lawful conduct on the part of those

who direct and conduct the affairs of public bodies. Ender, 30 S.W.3d at 594;

see also Tex. Gov’t Code Ann. § 554.002(a) (“A state or local governmental

entity may not suspend or terminate the employment of, or take other adverse

personnel action against, a public employee who in good faith reports a

violation of law by the employing governmental entity or another public

employee to an appropriate law enforcement authority.”).

      The applicable portion of the government code states, “A public employee

must initiate action under the grievance or appeal procedures of the employing

state or local governmental entity relating to suspension or termination of

employment or adverse personnel action before suing under this chapter.” Tex.

Gov’t Code Ann. § 554.006(a) (emphasis added). “Section 554.006 does not

                                         4
require that grievance or appeal procedures be exhausted before suit can be

filed; rather, it requires that such procedures be timely initiated and that the

grievance or appeal authority have 60 days in which to render a final decision.”

Univ. of Tex. Med. Branch at Galveston v. Barrett, 159 S.W.3d 631, 632 (Tex.

2005); see also Shilling, 266 S.W.3d at 102 (“The requirement that an

employee ‘initiate’ grievance procedures before filing suit is to afford the

employer an opportunity to correct its errors by resolving disputes before

litigation.”). Compare Aguilar v. Socorro Indep. Sch. Dist., 296 S.W.3d 785,

789 (Tex. App.—El Paso 2009, no pet.) (stating that, in light of section

554.006(d), the change in statutory language from “exhaust” to “initiate” in

section 554.006(a) has no effect on the implementation of the statute), with

Med. Arts Hosp. v. Robison, 216 S.W.3d 38, 43–44 (Tex. App.—Eastland

2006, no pet.) (stating that the change from “exhaust” to “initiate” promotes

a more liberal construction of the act by focusing less on whether the employee

has complied with all of the procedural requirements of a grievance and asking

instead if the governmental entity received the required notice).

      As presented both in briefing and oral argument before this court, the

questions in this appeal are: (1) Was McQuary required, in initiating action

under the grievance procedure, to put Tarrant County on notice that she was

asserting a Whistleblower Act claim? (2) If she was so required, did she give

                                       5
such notice? (3) And if she was so required and no such notice was given, was

she wrongfully prevented from providing such notice?

      We answer the first question in the affirmative, holding that, as a

prerequisite to bringing a Whistleblower Act claim, a government employee

must provide reasonable notice that she is making a Whistleblower Act claim

in the initiation of the grievance or appeal procedures related to the suspension

or termination of employment or adverse personnel action. We answer the

second two questions in the negative.

C. Matters Considered

      In December 2005, the Tarrant County Sheriff’s Office hired McQuary,

a registered nurse, as its first “Jail Medical Liaison.” Executive Chief Deputy

Bob Knowles was McQuary’s direct supervisor. In June 2006, at the end of

McQuary’s 180-day probationary period, Sheriff Dee Anderson terminated

McQuary’s employment.

      McQuary filed suit against Tarrant County, alleging that she had been

terminated in retaliation for reporting violations of law. Specifically, McQuary

claimed:

           Within one week of employment, [she] began being subjected
      to a hostile environment anytime she expressed or voiced any
      concerns regarding patient rights, health concerns regarding the
      inmates, or the failure to follow state or federal law. On or about
      December 29, 2005, [she] approached her supervisor regarding [a]

                                        6
letter she wanted to send to the Sheriff. The letters were a
summary of her visits with staff regarding policy and procedures for
the medical records (including HIPPA violations) and recommended
training for staff regarding same. On December 30, 2005, [she]
again spoke with her supervisor about corresponding with [the]
Sheriff about other legal violations regarding TB testing and reading
and the Standing Order and Protocols for treating inmates. Her
supervisor’s response was to tell her she was “making Dr. Byrd
mad” and deny her access to JPS Policies and Procedures and her
own job description. He also stated, “We must be careful what we
write and how we write it and what goes to the Sheriff.” These
actions began a pattern of [McQuary] disclosing problem areas and
violations of law, as well as recommendations for resolutions, only
to be . . . treated poorly by Dr. Byrd and ordered by her supervisor
to ignore legal violations and problem areas.

       In good faith, [she] reported violations of federal and state
law by JPS and the Sheriff’s Office regarding medical treatment,
services and practices to Executive Chief Deputy Sheriff Bob
Knowles. . . . In good faith, [she] believed that Deputy Knowles,
as a member of the Sheriff’s Office, had the authority to regulate
under or enforce the laws alleged to have been violated, or to
investigate or prosecute a violation of criminal law. [She] was led
to believe that her concerns regarding illegal activities were being
forwarded to the Sheriff.        [Her] supervisor was deliberately
indifferent to [her] disclosures of these legal violations and made a
conscious choice not to act or investigate the violations, and
prevented [her] from taking any actions on her own to resolve the
violations of law, or [to] inform and seek assistance [from] anyone
else. With regard to [her] disclosure about the inadequacy of the
TB testing of the JPS staff itself, his response was he “hoped they
all died from TB.”

       Because of [her] good faith disclosures and reports of
violations of laws, she was threatened, harassed, and ultimately
fired . . . .




                                 7
      Tarrant County filed a plea to the jurisdiction, attaching to it Sheriff

Anderson’s affidavit; a copy of the notice of termination from Sheriff Anderson

to McQuary, dated June 9, 2006, which set out her termination date as June

16, 2006, and informed her that rule 8.08 of the Sheriff’s Department Civil

Service Rules allowed her five working days to appeal to the sheriff; a copy of

rule 8.08 of the Sheriff’s Department Civil Service Rules; 1 a copy of McQuary’s

June 12, 2006 letter to Sheriff Anderson; a copy of an undated letter from

McQuary to Sheriff Anderson; and a copy of a letter dated June 16, 2006, from

Sheriff Anderson to McQuary, stating that the termination would stand and that

she had exhausted her administrative appeals process.            In its plea to the

jurisdiction, Tarrant County argued that McQuary never mentioned anything

related to whistleblowing activities, reports of misconduct, or opposition to

anything illegal or allegedly illegal when appealing her termination to the sheriff.




      1
           Civil Service Rule 8.08 states, in pertinent part,

      (1) The employee on probation who receives . . . a notice of
      termination, may appeal to the Sheriff within five (5) working days.

      (2) The Sheriff shall have ten (10) working days to review the
      appeal.

      (3) The decision of the Sheriff shall be final in cases of original . . .
      probation.

                                          8
      In Sheriff Anderson’s affidavit, he discussed McQuary’s termination and

the subsequent correspondence between himself and McQuary attached to the

affidavit and the plea to the jurisdiction. In her June 12, 2006 letter, McQuary

stated the following:

      I am aware newly hired employees of the Tarrant County Sheriff’s
      Office serve a probationary period of one hundred and eighty (180)
      days. Chapter 8 of the Tarrant County Sheriff’s Department Civil
      Service Rules regarding probation 8.06 reads: EVALUATION OF
      PROBATIONARY PERIOD. The probationer shall be evaluated at
      least twice during the probationary period by their immediate
      supervisor. One evaluation must be at the midpoint of the
      probationary period and a second evaluation must be not less than
      (10) days prior to the end of the probationary period.

      As of this day, June 12, 2006, I have not received any evaluations;
      written or oral. Pursuant to Chapter 8 of the Tarrant County
      Sheriff’s Department Civil Service Rules my first evaluation should
      have been March 20, 2006 and the second evaluation should have
      been somewhere between June 9-19, 2006. My first day of
      employment is December 21, 2005. I received the termination of
      probationary employment on June 9, 2006. On January 25, 2006,
      Chief Knowles told me to disregard my job description. Within the
      next few days, I discussed this with Chief Key and he advised me
      to keep a record.

      The information included proves the non-compliance with Tarrant
      County Sheriff’s Department Civil Service Rules.

In the second, undated letter to Sheriff Anderson, McQuary stated:

      It appears the probationary period was completed successfully and
      there is no documentation that exists showing otherwise. Medical
      liaison for the entire Sheriff’s Department rather than just jail liaison
      will broaden the scope and duties of the position. I am happy to
      work with Chief Knowles and have no hard feelings. Considering

                                         9
     the recent progression, I request to continue employment with [the]
     Tarrant County Sheriff’s Department as the medical liaison with
     your immediate supervision. With this arrangement, I will receive
     direction and communication and a revised job description.

     With regard to McQuary’s letters, Sheriff Anderson stated in his affidavit

that he

     understood the two documents to comprise a request for continued
     employment, but nothing in the documents suggested that she felt
     that she was being retaliated against on any basis whatsoever.
     Neither document made any reference to any reports of any law
     violations or reports of misconduct which she was claiming to have
     made prior to [his] issuance of the June 9, 2006 letter stating [his]
     intention to terminate her employment. She said nothing to [him]
     which gave [him] any reason to suspect that she was or had been
     claiming to be a whistleblower and [he] was not aware of her
     making claims of this nature to anyone else.

He also stated that at the end of McQuary’s probationary period,

     [he] concluded, based upon [his] personal observations and reports
     from other people who worked with her or observed her work in
     the jail, that [] McQuary was not the right fit for the new position
     and [he] made the decision to terminate her employment at the end
     of that probationary period.

     In her affidavit attached to her response to Tarrant County’s plea to the

jurisdiction, McQuary included the information stated in her pleadings and

added:

     During my “appeal hearing” with Sheriff Dee Anderson, I attempted
     to explain in detail to the Sheriff the problems and issues I was
     having during my employment. Sheriff Anderson refused to listen
     to any such statements and just walked out and said he “would
     look into it” and that he was “late for a meeting.” Also at this

                                      10
      “hearing” I attempted to give Sheriff Anderson notes that detailed
      issues with law violation at the jail in the past. I advised Sheriff
      Anderson that “I had no hard feelings toward Chief Knowles and
      that I was still willing to work with him.” However, I did not wish
      to work directly under Chief Knowles and would prefer to be
      directly under Sheriff Anderson. Any time I tried to explain the
      particulars of my termination, including the retaliation for reports of
      law violations, I was immediately cut-off by Sheriff Anderson and
      told that he had to be somewhere else. My “appeal hearing” lasted
      approximately one minute; therefore I was not allowed to detail any
      of my complaints, including whistleblower complaints and
      retaliation complaints, at that time. I was purposefully prevented
      from voicing these issues and complaints by Sheriff Dee Anderson
      and other members of the Sheriff’s Department, in an effort to
      thwart my legal rights.

      After taking the matter under consideration, the trial court denied Tarrant

County’s plea to the jurisdiction, setting out the following reasons in a letter to

the parties:

            The County stated in its presentation that the Civil Service
      Rules which govern appeals to the Sheriff do not require that the
      employee make a written appeal. I agree. An employee may make
      an oral appeal or supplement a written appeal orally.

             The written notice of appeal does not use the words
      retaliation, whistleblower[,] or state [McQuary] was fired because
      she complained about illegal or inappropriate activities. However,
      [McQuary’s] written notice does allege that Chief Knowles told her
      to disregard her job description and that Chief Key, upon being told
      of this action by Chief Knowles, advised her to keep a record. The
      reason Chief Knowles allegedly told her to disregard her job
      description and Chief Key allegedly advised her to keep a record is
      not stated in the written notice of appeal. [] McQuary claims that
      she was going to orally supplement the notice when she had her
      appellate hearing with the Sheriff.



                                        11
            After [] McQuary filed her notice of appeal, she met with the
     Sheriff for the purpose of presenting her appeal of her termination.
     Based on the affidavits of Sheriff Anderson and [] McQuary, there
     is a factual dispute as to whether [] McQuary tried to inform the
     Sheriff of her alleged Whistleblower activities and the alleged
     retaliation. [] McQuary states in her affidavit that any attempt to
     discuss these topics was rebuffed and that the appeal hearing
     lasted less than a minute.

           The clear tenor of the Sheriff’s affidavit denies any such
     attempt when he states that “She said nothing to me which gave
     me any reason to suspect that she was or had been claiming to be
     a Whistleblower, and I was not aware of her making claims of this
     nature to anyone else.”

           I am of the opinion that the written allegations concerning
     Chief Knowles and Chief Key, plus the affidavits of [] McQuary and
     Sheriff Anderson, raise a fact issue as to whether or not []
     McQuary was prevented from exhausting her administrative
     remedies.

D. Analysis

     1. Notice Requirement

     We hold that McQuary was required to give reasonable notice to Tarrant

County that she was asserting a Whistleblower Act claim. See Robison, 216
S.W.3d at 43; Montgomery County Hosp. v. Smith, 181 S.W.3d 844, 850

(Tex. App.—Beaumont 2005, no pet.).

     “Notice” means “fair notice”—that is, notice of the employee’s intent to

appeal a disciplinary decision and notice of which decision or decisions the

employee intends to appeal. Smith, 181 S.W.3d at 850 (holding that, in the



                                     12
absence of a statutory standard or a standard created by an employee manual

detailing the required contents of a public employee’s notice of appeal, an

employee must give fair notice of her decision to appeal and of the decision

appealed from). In Smith, the employee alleged in her pleadings that she had

been fired for reporting to a board member that the hospital district’s CEO

entered into a contract to sell a building owned by the hospital district. Id. at

845–46. The hospital district argued that her termination was based on her

poor job performance and conduct unrelated to her retaliation claim. Id. at 846.

After her termination, Smith sent the CEO an email requesting that he

reconsider the amount of severance offered in exchange for a release of her

claims. 2 Id. But she contended on appeal that the email constituted an appeal



      2
           The email stated:

      I hope that you had a good holiday with your family. I have spoken
      to Stacy regarding the release of claims document. She told me
      that you were standing by the number of 4,200 for my release. I
      am sincerely asking you to please reconsider. I know that you have
      a good heart and that is why I am even asking again. It would help
      my family out tremendously with the upcoming holidays and such
      to have the extra monies to keep us afloat for a little while. Again,
      I am sincerely asking to please, please reconsider. When I spoke
      to Greg he said that you were able to, but had to make the
      decision. I enjoyed working with you and the organization and am
      truly sorry for the way things worked out.

      Please let me know so I may come to the District to finalize
      ever[y]thing.

                                       13
of the decision to terminate her employment. Id. Upon reviewing the email,

the court concluded that Smith failed to initiate the appeal process required for

a Whistleblower Act claim because “no reasonably prudent employer could have

been subjectively aware that Smith, by virtue of [her] e-mail, desired to invoke

the [hospital district’s] disciplinary appeal process with respect to her

termination.” Id. at 850; cf. Gregg County v. Farrar, 933 S.W.2d 769, 773–74

(Tex. App. —Austin 1996, writ denied) (holding that Farrar sufficiently

presented notice of his Whistleblower Act claim during his grievance committee

hearing). 3

      Simply asking the employer to reconsider termination by making

alternative suggestions is insufficient to provide notice.   See Robison, 216
S.W.3d at 44. In Robison, a nurse at a local state prison unit failed to give any


Smith, 181 S.W.3d at 846. She ultimately rejected the severance offer. Id.
      3
           During the hearing, Farrar told the committee:

      [O]n April 16th, Monday morning Commissioner said that if I find
      out who is doing this [reporting the commissioner’s orders to dump
      barrels containing unknown substances] I will fire [th]em and then
      he retracted his statement and I will get [th]em fired . . . . And
      also on . . . July 16 it was repeated and I would like to know why
      and his statement “lack of loyalty to employees” that’s here in the
      manual in a threatening way.

Farrar, 933 S.W.2d at 771, 774. Farrar’s claim was ultimately dismissed for
failure to comply with the then-existing exhaustion requirement under the
statute. Id. at 776–77.

                                        14
written notice of her intent to pursue a Whistleblower Act claim and failed to

point to any evidence that she, at any time prior to filing suit, otherwise notified

her employer that she believed her termination was in retaliation for reporting

illegal activities at the unit to the Texas Labor Board. Id. at 39, 43. That is,

      [s]he unquestionably informed the hospital that she disagreed with
      their decision to eliminate her position, and she provided an
      alternative method for satisfying the budget cut [to which her
      employer had attributed her termination]. However, Robison’s
      communications would not have provided any reasonable employer
      with notice that a potential whistleblower claim existed.

Id. at 43.

      The legislature intended that the governmental entity—in this case,

Tarrant County—be given an opportunity to correct its mistakes by resolving

claims before the expense and effort of litigation ensue.        See Shilling, 266
S.W.3d at 102; Farrar, 933 S.W.2d at 775. But to be able to do this, the

governmental entity must be given reasonable notice that it has, in fact, made

a mistake that can be resolved before a lawsuit is filed. See Robison, 216
S.W.3d at 43–44; Smith, 181 S.W.3d at 850. This goes hand-in-glove with

the reasoning behind the exhaustion previously required under government code

section 554.006(a):

      An eminently practical reason for requiring exhaustion of remedies
      is that the complaining party may be successful in vindicating his
      rights in the administrative process and never have to resort to
      court. Notions of administrative autonomy require further that the

                                        15
      agency be given first opportunity to discover and correct its own
      errors.

Ender, 30 S.W.3d at 594 (holding that employee satisfied statutory exhaustion

requirement based on the description in his handwritten grievance, the relief he

requested, and his “numerous reports [to various supervisors inside and outside

his department] of the illegality” being applied to him, even though his

grievance did not include the words “retaliation” or “discrimination”); see also

Robison, 216 S.W.3d at 43 (distinguishing Fort Bend Indep. Sch. Dist. v.

Rivera, 93 S.W.3d 315, 317–18 (Tex. App.—Houston [14th Dist.] 2002, no

pet.), Upton County v. Brown, 960 S.W.2d 808, 811–12 (Tex. App.—El Paso

1997, no pet.), and Beiser v. Tomball Hosp. Auth., 902 S.W.2d 721, 723 (Tex.

App.—Houston [1st Dist.] 1995, writ denied) (op. on reh’g), because in each

of those cases, the employer received actual notice that its employee believed

he or she had been fired in retaliation for reporting illegal activities). But cf.

Moore v. Univ. of Houston-Clear Lake, 165 S.W.3d 97, 102–03 (Tex.

App.—Houston [14th Dist.] 2005, no pet.) (noting in dicta that the

Whistleblower Act does not require that the employee use any particular words

when filing his grievance or state that his appeal is based on the Whistleblower

Act; however, the evidence relevant to jurisdiction suggested that UHCL had

actual notice of Moore’s whistleblower claims prior to his termination).



                                       16
      2. The Notice in Issue

      We conclude from the evidence presented to the trial court that the

communications between McQuary and the sheriff in no way put the sheriff on

notice that a Whistleblower Act claim was being asserted. See Smith, 181
S.W.3d at 846, 850.      In fact, the only complaints McQuary made in the

documents she submitted to the sheriff were that she had not received any

evaluations and that Chief Knowles had told her to disregard her job description.

The overall subject and tenor of the communications was that she would like

to continue her employment with the department, preferably directly under the

sheriff’s supervision, and that she had no hard feelings toward anyone. This

constitutes no notice of a Whistleblower Act claim. See Robison, 216 S.W.3d

at 44; Smith, 181 S.W.3d at 846, 850.

      3. Prevention

      McQuary complains that, if notice was required, she was excused from

that requirement because her efforts to give notice were thwarted. She refers

us to Rivera in support of this argument. Rivera states, in pertinent part,

            If the attempts by an employee to comply with the entity’s
      grievance procedures were effectively thwarted by the entity’s
      refusal to meet, the purpose of the statute would be frustrated,
      particularly if the entity was allowed to proclaim that the employee
      did not exhaust her administrative remedies under the Act. Fort
      Bend ISD cannot, on the one hand, refuse to meet with an



                                       17
      employee as required by the policy, and then, on the other hand,
      complain that the employee failed to follow the policy.
93 S.W.3d at 320.

      In Rivera, the Fort Bend ISD principal, the source of Rivera’s complaint

and Rivera’s direct supervisor, refused to meet with Rivera after Rivera reported

to her that the principal’s falsification of the enrollment documents for the

principal’s niece and another employee’s child violated the law. Id. at 317–18.

This meeting was required by the grievance procedure, and the procedure was

silent as to “what to do if one’s ‘Level One’ supervisor refuses to grant the

employee a meeting.” Id. at 317 & n.2, 320. Further, the human resources

department initially did not provide guidance and advised her to quit. 4 Id. at

318, 320. As noted by the court, “a terminated employee’s claims will not be

barred by the statutory requisites of the [W]histle-[B]lower [A]ct” if the

grievance policy is unclear. Id. at 320–21.

      The facts in Rivera are not the facts before us. McQuary was required

to communicate her appeal to the sheriff and did so. Those communications

were not restricted in any way. That is, rule 8.08, under which McQuary could




      4
        “[W]hen Human Resources finally did provide some guidance to
Rivera’s daughter, even that advice-to proceed to ‘Level Two’-Fort Bend ISD
admitted was incorrect, and thus, was entirely unclear.” Rivera, 93 S.W.3d at
320.

                                       18
appeal the original termination decision, does not specify any particular form or

format for either her appeal or the sheriff’s decision, nor is there any mention

of whether any sort of hearing or face-to-face meeting should be held. All

means of communication, therefore, were available to McQuary to convey the

belief that her termination was related to her alleged reports of violations of the

law. Thus, when she felt that the sheriff did not effectively meet with her in

their face-to-face meeting after he reviewed her written communications,

nothing kept McQuary from requesting another face-to-face meeting or from

communicating further in writing. Under these circumstances, we cannot say

that she was thwarted in her efforts to follow the grievance procedure.

Accordingly, we sustain Tarrant County’s sole issue.

                                 IV. Conclusion

      Having determined that the trial court erred by denying the plea to the

jurisdiction, we reverse the trial court’s order and render judgment granting

Tarrant County’s plea to the jurisdiction.




                                             BOB MCCOY
                                             JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 1, 2010



                                        19